            Case 3:19-cv-00127-DWA Document 19 Filed 11/05/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY L. WOLFE                                                 )
                                                               )
                 Plaintiff,                                    )
                                                               )
     -vs-                                                      )          Civil Action No. 19-127
                                                               )
ANDREW M. SAUL,                                                )
ACTING COMMISSIONER OF SOCIAL                                  )
SECURITY,                                                      )
                                                               )
         Defendant.                                            )

AMBROSE, Senior District Judge.

                                           OPINION AND ORDER


                                                    Synopsis

         Plaintiff Tammy L. Wolfe (“Wolfe”) applied for child’s insurance benefits, alleging

a disability onset of October 22, 1991.1 Wolfe, her mother, and a vocational expert

(“VE”) testified at a hearing. (R. 15) Following the hearing, the ALJ denied Wolfe’s

claims. Wolfe later appealed. Before the Court are the parties’ cross-motions. See ECF

Docket Nos. 13 and 17. For the reasons below, the ALJ’s decision is affirmed.

                                                     Opinion

    1. Standard of Review

    Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is



1
 Wolfe initially alleged an onset date of February 1, 1992 but, because that date would render her ineligible for
child disability benefits, the ALJ analyzed the record as of October 22, 1991. (R. 15)

                                                          1
         Case 3:19-cv-00127-DWA Document 19 Filed 11/05/20 Page 2 of 6




based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F. Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S. Ct. 1575, 91 L.Ed. 1995

(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert



                                               2
         Case 3:19-cv-00127-DWA Document 19 Filed 11/05/20 Page 3 of 6




opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       At step one, the ALJ determined that Wolfe has not engaged in substantial

gainful activity since the alleged onset date. (R. 17) The ALJ also determined that Wolfe

suffered from the severe impairment of an IQ in the educable mental retardation range.

(R. 17) Those impairments, or a combination thereof, however, do not meet or equal

one of those listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 18-19) Further, the

ALJ concluded that, before the age of 22, Wolfe had the RFC to perform a full range of

work with certain limitations. (R. 19-21) The ALJ also found that Wolfe has no past

work. (R. 21) Nevertheless, considering her age, education, work experience, and RFC,

the ALJ concluded that there are jobs that exist in significant numbers in the national

economy which Wolfe could perform. (R. 21-22) Accordingly, the ALJ denied benefits.

       III. Discussion

   Wolfe’s appeal rests on a single contention – that the ALJ’s decision is not

supported by substantial evidence because the decision contradicts the Social Security

Administration’s award of benefits beginning on February 7,1992. (R. 213-216) Wolfe

urges that she “was no less intellectually limited on October 22, 1991 than she was on

February 7, 1992, when she was determined to be disabled under applicable law and

awarded SSI benefits.” ECF Docket No. 14, p. 4. Wolfe’s argument has merit. Yet the

record does not mandate a remand.



                                             3
        Case 3:19-cv-00127-DWA Document 19 Filed 11/05/20 Page 4 of 6




   The ALJ explained that he gave “little weight” to the prior SSI award because “the

basis for the decision was not submitted in support of the conclusion that the claimant

was disabled.” (R.21) I agree with the ALJ that the record is devoid of any explanation

for the award of benefits in 1992. This is not a case in which the ALJ declined to

consider a prior ALJ opinion. Simply stated, there is nothing in the record showing the

basis or reasoning behind the award. It seems a fair inference that it would have

stemmed from intellectual disabilities, but my position here is not one of de novo review.

Rather, I am tasked with determining whether the ALJ’s decision is supported by

substantial evidence of record.

   Wolfe cites to evidence from the record in support of her contentions. The standard,

however, is not whether there is evidence to establish her position but whether there is

substantial evidence to support the ALJ’s findings. Allen v. Bowen, 881 F.2d 37, 39 (3d

Cir. 1989). “Substantial evidence could support both Plaintiff’s claims and the ALJ’s

findings because substantial evidence is less than a preponderance.” Hundley v. Colvin,

Civ. No. 16-153, 2016 WL 6647913, at * 2 (W.D. Pa. Nov. 10, 2016), citing, Jesurum v.

Sec’y. of Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995).

   After careful review, I find that substantial evidence supports the ALJ’s findings. For

instance, the ALJ noted that IQ tests revealed that Wolfe functioned within the educable

mentally retarded level of intelligence. (R. 20, 222) Testing also showed that Wolfe was

“achieving at levels significantly greater than expected in reading recognition and

spelling, compared to her intellectual potential, and at the expectancy level in

arithmetic.” (R. 20, 222) Teachers described Wolfe as cooperative and thorough and

noted her ability to perform well on tasks requiring rote skills. (R. 20, 220) The certified



                                              4
        Case 3:19-cv-00127-DWA Document 19 Filed 11/05/20 Page 5 of 6




school psychologist described Wolfe as “an academically overachieving student.” (R.

223) The ALJ explained that Wolfe graduated from high school while taking regular

classes. (R. 20, 31) Additionally, the ALJ observed that Wolfe can perform many

activities of daily living, such as doing basic housework, tending to her own personal

care, preparing simple meals, attend church and care for pets. (R. 20-21) This evidence

supports the ALJ’s conclusion that she can perform a full range of work with the

following nonexertional limitations: she can understand, remember, and carry out simple

instructions and make simple work-related decisions; she can read and write simple

instructions; she can perform no work handling money, making change, or performing

more than simple addition and subtraction; she can sustain an ordinary work routine

without special supervision and work at a consistent pace but not at a production rate

pace; she can tolerate occasional interaction with coworkers and supervisors but no

interaction with the public; she can work in proximity to others without distracting them

or being distracted by them; and she can tolerate occasional work changes but no

changes in the location of the work setting. (R. 19) Because substantial evidence of

record supports the ALJ’s reasoning and because there is no error of law, remand is not

warranted.




                                             5
           Case 3:19-cv-00127-DWA Document 19 Filed 11/05/20 Page 6 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TAMMY L. WOLFE                               )
          Plaintiff,                         )
                                             )
    -vs-                                     )       Civil Action No. 19-127
                                             )
ANDREW M. SAUL,                              )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
      Defendant.                             )

AMBROSE, Senior District Judge.




                                ORDER OF COURT

      Therefore, this 5th day of November, 2020, it is hereby ORDERED that the

Plaintiff’s Motion for Summary Judgment (Docket No. 13) is DENIED and the

Defendant’s Motion for Summary Judgment (Docket No. 17) is GRANTED. It is further

ORDERED that the case is to be marked “Closed” forthwith.

                                             BY THE COURT:



                                             ____________________________
                                             Donetta W. Ambrose
                                             United States Senior District Judge




                                         6
